                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

------------------------------x
                              :
STEPHANIE EMILY CHESMAR       :        Civ. No. 3:18CV00284(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION1               :        August __, 2019
                              :
------------------------------x

    ORDER APPROVING STIPULATION FOR ALLOWANCE OF FEES UNDER THE EQUAL
                    ACCESS TO JUSTICE ACT [Doc. #39]

       This matter is before the Court on a joint stipulation

requesting payment of attorney’s fees to plaintiff’s counsel under

the Equal Access to Justice Act (“EAJA” or the “Act”). See Doc.

#39. For the reasons set forth below, the Court APPROVES and SO

ORDERS the parties’ Stipulation for Allowance of Fees Under the

Equal Access to Justice Act [Doc. #39], for the stipulated amount

of $9,020.00 in attorney fees and $17.00 in costs.

I.     BACKGROUND

       Plaintiff filed an application for SSI on March 11, 2014,

alleging disability beginning August 17, 2012. See Certified

Transcript of the Administrative Record, Doc. #17 and attachments,

compiled on April 14, 2018, (hereinafter “Tr.”) at 297-305.


1 Andrew M. Saul was confirmed as Commissioner of the Social
Security Administration on June 4, 2019. He is now the proper
defendant. See Fed. R. Civ. P. 25(d); 42 U.S.C. §405(g). The Clerk
of the Court is directed to update the docket accordingly.

                                   1
Plaintiff’s application was denied initially on July 9, 2014, see

Tr. 236-240, and upon reconsideration on December 24, 2014, see

Tr. 199-209.

       On August 11, 2016, plaintiff, represented by Attorney Meryl

Anne Spat, appeared and testified before Administrative Law Judge

(“ALJ”) Bruce H. Zwecker. See Tr. 133-186. On September 15, 2016,

the ALJ issued an unfavorable decision. See Tr. 21-35. On December

18, 2017, the Appeals Council denied plaintiff’s request for

review, making the ALJ’s September 15, 2016, decision the final

decision of the Commissioner. See Tr. 1-7. After exhausting her

administrative remedies, plaintiff filed the Complaint in this

case on February 15, 2018. See Doc. #1.

       On April 23, 2018, the Commissioner (“defendant”) filed the

official transcript. See Doc. #17 and attachments. On August 6,

2018, plaintiff filed a motion to reverse the decision of the

Commissioner. See Doc. #25. On October 5, 2018, defendant filed a

motion to affirm the decision of the Commissioner. See Doc. #29.

       On March 18, 2019, the undersigned issued a Ruling granting

plaintiff’s motion to reverse, to the extent plaintiff sought a

remand for further administrative proceedings. See Doc. #33.

Judgment entered in plaintiff’s favor on March 18, 2019. See Doc.

#34.

       On June 2, 2019, plaintiff filed a motion seeking attorney’s

fees under the Equal Access to Justice Act. See Doc. #35. The


                                   2
Commissioner filed a response, opposing plaintiff’s motion. See

Doc. #36. On July 5, 2019, the Court ordered:

      ORDER Re: Doc. #35 Motion for Attorney Fees. The Standing
      Scheduling Order issued in this case (Doc. #5-1) requires
      that a party filing a “Motion for Attorney’s Fees under
      the Equal Access to Justice Act, 28 U.S.C. §2412... must
      attest therein that he or she first attempted to settle
      the issue of attorney fees under the Equal Access to
      Justice Act with opposing counsel.” Doc. #5-1 at 1.
      Plaintiff has not included such an attestation with her
      motion, and defense counsel represents that plaintiff’s
      counsel has not responded to defense counsel’s attempts to
      settle this issue. See Doc. #36 at 9. Plaintiff’s counsel
      shall contact defense counsel forthwith and discuss
      possible resolution of the attorney’s fees issue. On or
      before July 17, 2019, plaintiff’s counsel shall file a
      statement which complies with the scheduling order entered
      in this case, affirming that she has attempted to resolve
      the issue of attorney fees with counsel for the
      Commissioner, and reporting whether a resolution has been
      reached. It is so ordered.

Doc. #37. On August 4, 2019, plaintiff’s counsel filed a joint

Stipulation for Allowance of Fees under the Equal Access to Justice

Act (“Stipulation”).2 See Doc. #39. The Court TERMINATES plaintiff’s

original motion for fees [Doc. #35] in light of the stipulation.

II.   LEGAL STANDARD

      A party who prevails in a civil action against the United

States may seek an award of fees and costs under the EAJA, 28

U.S.C. §2412, the purpose of which is “to eliminate for the

average person the financial disincentive to challenging


2 Plaintiff did not file any response to the Court’s July 5, 2019,
order in advance of the July 17, 2019, deadline. The Court, on
July 23, 2019, issued an order to show cause. See Doc. #38.
Plaintiff’s counsel has not filed a response to the Court’s order
to show cause.
                                 3
unreasonable government actions.” Commissioner, I.N.S. v. Jean,

496 U.S. 154, 163 (1990) (citing Sullivan v. Hudson, 490 U.S. 877,

883 (1989)). In order for an award of attorney’s fees to enter,

this Court must find (1) that the plaintiff is a prevailing party,

(2) that the Commissioner’s position was without substantial

justification, (3) that no special circumstances exist that would

make an award unjust, and (4) that the fee petition was filed

within thirty days of final judgment. See 28 U.S.C.

§2412(d)(1)(B).

     Although the parties have reached an agreement as to the

appropriate award of fees in this matter, the Court is obligated

to review the fee application and determine whether the proposed

fee award is reasonable. “[T]he determination of a reasonable fee

under the EAJA is for the court rather than the parties by way of

stipulation.” Pribek v. Sec’y, Dep’t of Health & Human Servs., 717

F. Supp. 73, 75 (W.D.N.Y. 1989) (quotation marks and citation

omitted); see also Rogers v. Colvin, No. 4:13CV945(TMC), 2014 WL

630907, at *1 (D.S.C. Feb. 18, 2014); Design & Prod., Inc. v.

United States, 21 Cl. Ct. 145, 152 (1990) (Under the EAJA, “it is

the court’s responsibility to independently assess the

appropriateness and measure of attorney’s fees to be awarded in a

particular case, whether or not an amount is offered as

representing the agreement of the parties in the form of a

proposed stipulation.”). The Court therefore has reviewed


                                 4
plaintiff’s motion and supporting records to determine whether the

stipulated amount is reasonable.

III. DISCUSSION

     In the stipulation, plaintiff’s attorney claims fees in the

amount of $9,020.00, and costs in the amount of $17.00. See Doc.

#39 at 1. The request for fees represents compensation for 44

hours of time at a rate of $205.00 per hour. See Doc. #35 at 1;

Doc. #36-1 at 1. Defendant does not contest the hourly rate

sought,3 and the parties have now reached an agreement under which

the defendant would pay $9,020.00 in fees, and costs in the amount

of $17.00. See Doc. #39. It is plaintiff’s burden to establish

entitlement to a fee award, and the Court has the discretion to

determine what fee is “reasonable.” Hensley v. Eckerhart, 461 U.S.

424, 433, 437 (1983) (interpreting 42 U.S.C. §1988, which allows a


3 Under the EAJA, “attorney fees shall not be awarded in excess of
$125 per hour unless the court determines that an increase in the
cost of living or a special factor[] ... justifies a higher fee.”
28 U.S.C. §2412(d)(2)(A). In her original motion, counsel
asserted:
     The hourly rate of compensation requested is believed to
     be below that prevalent in Connecticut for counsel of
     similar experience, and reasonable.
     This   rate   of   compensation   reflects   cost-of-living
     increases since the enactment of EAJA. This is based on
     the United States Department of Labor Consumer Price Index
     for the city of Hartford, or reflects an hourly rate, which
     is well below the loadstar in the state of Connecticut for
     counsel of similar background and experience[.]
Doc. #35 at 2. Because defendant does not contest the hourly fee
sought, the Court assumes, without deciding, that the hourly rate
sought is reasonable. Cf. Yulfo-Reyes v. Berryhill, No.
3:17CV02015(SALM), 2019 WL 582481, at *2 n.4 (D. Conn. Feb. 13,
2019).
                                  5
“prevailing party” to recover “a reasonable attorney’s fee as part

of the costs”).4 This Court has a duty to review plaintiff’s

itemized time log to determine the reasonableness of the hours

requested and to exclude hours “that are excessive, redundant, or

otherwise unnecessary[.]” Id. at 434. “Determining a ‘reasonable

attorney’s fee’ is a matter that is committed to the sound

discretion of a trial judge.” J.O. v. Astrue, No. 3:11CV1768(DFM),

2014 WL 1031666, at *1 (D. Conn. Mar. 14, 2014) (quoting Perdue v.

Kenny A., 559 U.S. 542, 558 (2010)).

     Here, the Court finds that plaintiff has satisfied the

requirements of 28 U.S.C. §2412(d)(1)(B), and that an award of

fees may enter. Specifically, the Court finds that: (1) plaintiff

is a prevailing party in light of the Court having partially

granted plaintiff’s motion to reverse and having ordered a remand

of this matter for further administrative proceedings; (2) the

Commissioner’s position was without substantial justification; (3)

on the current record, no special circumstances exist that would

make an award unjust; and (4) the fee petition was timely filed.5


4 The “standards set forth in [Hensley] are generally applicable in
all cases in which Congress has authorized an award of fees to a
‘prevailing party.’” Hensley, 461 U.S. at 433 n.7.

5 Plaintiff’s original motion [Doc. #35] was timely as it was filed
within thirty days after the time to appeal the final judgment had
expired. See Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991) (“[A]
‘final judgment’ for purposes of 28 U.S.C. §2412(d)(1)(B) means a
judgment rendered by a court that terminates the civil action for
which EAJA fees may be received. The 30–day EAJA clock begins to
run after the time to appeal that ‘final judgment’ has expired.”).
                                 6
See 28 U.S.C. §2412(d)(1)(B). The Court next turns to the

reasonableness of the fees sought.

     In this case, plaintiff’s counsel seeks payment for a total

of 44 hours of attorney time. The transcript in this case was

comprised of 879 pages and plaintiff’s counsel submitted a

thorough brief. The Court finds the time reasonable for the work

claimed, including: preparation of the Complaint [Doc. #1];

preparation of the motion for leave to proceed in forma pauperis

[Doc. #2]; preparation of the motion to reverse [Doc. #25]; and

review of the administrative record [Doc. #17]. Cf. Rodriguez v.

Astrue, 3:08CV154(JCH)(HBF), 2009 WL 6319262, at *3 (D. Conn.

Sept. 3, 2009) (“Relevant factors to weigh include the size of the

administrative record, the complexity of the factual and legal

issues involved, counsel’s experience, and whether counsel

represented the claimant during the administrative proceedings.”

(collecting cases)); Barbour v. Colvin, 993 F. Supp. 2d 284, 291

(E.D.N.Y. 2014); see also Lechner v. Barnhart, 330 F. Supp. 2d

1005, 1012 (E.D. Wis. 2004).

     The Court further finds that the 44 hours claimed is

reasonable as “courts throughout the Second Circuit have

consistently found that routine Social Security cases require, on

average, between twenty and forty hours of attorney time to

prosecute.” Poulin v. Astrue, No. 3:10CV1930(JBA)(JGM), 2012 WL

264579, at *3 (D. Conn. Jan. 27, 2012) (quotation marks and


                                 7
citations omitted). While the hours in this case slightly exceed

that range, plaintiff’s counsel has documented that she spent

significantly more hours working on the case. See Doc. #35-1 at 1-

6 (detailing over 60 hours spent working on plaintiff’s behalf).

Additionally, The Commissioner originally requested a greater

reduction of plaintiff’s counsel’s hours. See generally Doc. #36

(seeking a reduction of up to 22.5 hours, reducing the total

compensable hours to 39.85). Of those hours, 5.4 were expended in

“various consultations, primarily telephone consultations and text

messages[]” addressing client concerns. Id. at 8. Defendant

claimed this exceeded the usual time spent providing a client with

updates. See id. The Court finds it is reasonable to award a

slightly greater number of hours for client interaction given

plaintiff’s cognitive difficulties, which, based on counsel’s

billing records, required that counsel interact with plaintiff

herself, and with plaintiff’s aunt, doctor and counselor to ensure

that plaintiff properly understood the status of her case, and the

social security appeal process generally. See, e.g., Doc. #35-1 at

6.

IV.   CONCLUSION

      Accordingly, the Court finds that the stipulated time is

reasonable, particularly in light of the parties’ agreement, which

adds weight to the claim that the fee award claimed is reasonable.

Therefore, an award of $9,020 in fees and $17.00 in costs is


                                  8
appropriate, and the parties’ Stipulation for Allowance of Fees

Under the Equal Access to Justice Act [Doc. #39] is APPROVED and

SO ORDERED.

     SO ORDERED at New Haven, Connecticut this 14th day of August,

2019.

                                            /s/               .
                                     Hon. Sarah A. L. Merriam
                                     United States Magistrate Judge




                                 9
